Citation Nr: 1337021	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  10-31 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the Veteran's marriage to G.S. is deemed valid for Department of Veterans Affairs (VA) purposes.  

2.  Entitlement to an increased rating for migraine headaches, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and G.S.



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of December 2009 and March 2010, of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  In December 2009. the Veteran's marriage to G.S. was not deemed valid and a March 2010 rating decision denied an increased rating for migraine headaches.  

The Veteran and G.S. testified at a videoconference hearing in December 2011 before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

The issue of entitlement to an increased rating for migraine headaches being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  G.S. claimed she and R.P.C. were married in August 1959 and divorced in November 1959.  

2.  G.S. and C.A.C. were married in Tijuana Mexico in 1961.  G.S. indicated no date of marriage or date of divorce.  She indicated that she remarried C.A.C. in 1971 and divorced in 1977.  

3.  G.S. claims that she and D.R.S. were married in 1979.  G.S. stated that DR.S. informed her in 1981 that he had obtained a divorce from her and was remarrying.  She has never received documentation of the divorce between her and D.R.S.  

4.  There is no documentation of any of G.S.'s prior marriages or divorces.  

5.  On April [redacted], 1998, the Veteran and G.S. were married in Fort Smith, Arkansas.  


CONCLUSION OF LAW

The Veteran and G.S.'s marriage is not deemed valid for VA purposes.  38 C.F.R. § 103(c) (West 2002); 38 C.F.R. §§ 3.1(j), 3.52,3.205(b), 3.206 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the Veteran of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in October 2009.  Moreover, the record shows that the Veteran is represented by a Veteran's Service Organization and had its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Furthermore, VCAA notice is not required in the claim for the validity of the Veteran's marriage to G.S. as the law and not the facts are dispositive and the claim cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

Accordingly, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim of the validity of his marriage to G.S. for VA purposes.  


Validity of Marriage 

The Veteran claims that the criteria for compensation for benefits for his dependent has been met because he has a valid marriage with G.S.  He maintains that his spouse, G.S., has been married before and has done everything to show that she is no longer married to her ex-husband D.R.S.  He believes that his marriage to G.S. is valid for VA purposes.  

At the outset, it is important to note that a VA Form 21-686c, Declaration of Status of Dependents, was submitted in support of the Veteran's claim.  The VA Form 21-686c showed that the Veteran had been married only one time, on April [redacted], 1998, to G.S.  His purported spouse, however, was reported to be married on several occasions.  She reported she was married in August 1957 in San Diego, California, to R.P.C. and claimed to be divorced in November 1959.  She then married C.A.C. in Tijuana, Mexico in 1961 (no date provided) and was later divorced.  She provided no date of divorce.  She later indicated, in pertinent part, that she married C.A.C. again, in Ft. Smith, Arkansas in 1971 (no date given) and divorced him in 1977 (no date given).  Finally, she married D.R.S. in Muskogee, Oklahoma in 1979 (no date given) and indicated that she was married to him for  8 or 9 months when he deserted the marriage.  In late 1980 or early 1981, he called from North Carolina and stated that he was marrying again and he had obtained a divorce.  She attested that she had not heard from him again and is unaware of whether he is dead or alive.  No copies of divorce decrees from any of the marriages has been submitted with this claim.  

Associated with the claims folder in July 2009, the Veteran submitted a copy of his marriage certification showing that he and G.S. were wed in Arkansas on April [redacted], 1998.  

Associated with the claims folder in September 2009, the Veteran submitted a copy of G.S. second husband's death certificate.  This death certificate indicated, in pertinent part, that C.A.C. died May [redacted], 1999 of multiple blunt trauma.  His death certificate indicated that he was divorced.  

In April 2011, the Veteran and G.S. testified at a DRO hearing.  G.S. stated that she was married to D.R.S. and the marriage was short-lived.  In approximately 1983, she stated that he contacted her and informed her that he was getting married and that he was divorcing her.  He told her that he was getting the divorce and she had nothing to worry about.  She stated that she wished him well and has never heard from him again.  She testified that she never received any legal document from D.R.S. regarding the divorce and when she asked his brother if he had heard from him, he told her not in a very long while.  She further testified that she did not know if he was dead or alive.  She related that she attempted to do a computer search to no avail, and her daughter also sought assistance from a friend in the Prosecuting Attorney's Office in West Virginia, to do a computer search, to no avail.  G.S. stated that she had never planned to get married again, but when she retired, she wanted to make sure that the Veteran received her benefits, so she married him.  She testified that she had lived with the Veteran for 31 years and that she was married common-law to the Veteran.  The Veteran testified that he had only been married once, and that marriage was to G.S.  G.S. submitted a letter from the legal assistant in the Prosecuting Attorney's Office in West Virginia which indicated that she did request a search of G.S. in North Carolina and there was no finding indicating that she had been divorced in North Carolina.  Also presented was an affidavit from the Veteran's sister indicating that the Veteran and G.S. had lived together for over 30 years and they both had lived in Oklahoma City, Oklahoma over 20 years where they worked and retired.  She referred to G.S. as the Veteran's wife.  

The Veteran and G.S. testified at a videoconference hearing before the undersigned VLJ in December 2011.  They provided essentially the same testimony as previously provided before the DRO in April 2011.  G.S. stated that she did not attempt to divorce D.R.S. because she had no intention to marry again and because he stated that he had gotten the divorce from her.  She also stated that she married the Veteran so that at her retirement, he would be able to receive her insurance and retirement benefits.  

In this case, the Veteran and G.S.' marriage is not valid for VA purposes.  At the outset, it is important to note, that G.S. has been married 4 times prior to marrying the Veteran in1998 and no evidence of divorce from any of her previous spouses has been submitted by the Veteran or G.S. to show that she did not have a legal impediment to marriage.  G.S. did submit a copy of C.A.C.'s death certificate, however, it is shown that he died in 1999, one year after she married the Veteran.  If she was not legally divorced from C.A.C. in 1998, and she has provided no evidence to show that she was, there was a legal impediment to her marriage to the Veteran at that time.  G.S. seems most concerned about the lack of proof of divorce from D.R.S.  However, she has not presented evidence of a divorce from any of her previous spouses prior to her marriage to the Veteran in 1998.  Moreover, she testified at the videoconference hearing in December 2011, that she had made no attempt on her own to divorce D.R.S. when she became aware that there was no evidence of his divorce from her in the 1980's.  Therefore, the Veteran's marriage to G.S. is void ab initio, "invalid from the outset".  Since there is no evidence of record of G.S.' divorce from any of her purported spouses, and no evidence has been submitted to show that she and the Veteran had no knowledge that a legal impediment prohibited them from entering into marriage in 1998, the marriage between the Veteran and G.S. is not deemed valid for VA purposes.  


ORDER

The marriage between the Veteran and G.S. is deemed invalid for VA purposes, and the appeal is denied.  


REMAND

The Veteran claims that his service-connected migraine headaches are more severe than the current evaluation reflects.  He maintains that he has daily migraine headaches, nausea on occasion, and his headaches are affected by bright lights.  He also stated that his headaches affect his balance, and cause significant impairment to his ability to work.  A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Since the Veteran claims worsening of his migraine headache disability, the VA's duty to assist requires a "thorough and contemporaneous" medical examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   

Accordingly, the case is REMANDED for the following action:

1.  Schedule an appropriate VA neurology examination to determine the current severity of the Veteran's service-connected migraine headaches.  The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and lay statements.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  

2.  After completion of the above action, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case (SSOC) should be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


